The complaint was clearly defective as to the notes made on the 14th of February and 11th of March, 1876. It does not state that the capital stock had not been paid in and a certificate filed at those dates, and the statement made in reference to the note of February 10 is not repeated in respect to the two subsequent notes. A motion was made on the trial to dismiss on the ground of the insufficiency of the *Page 585 
complaint, but the ruling of the court on that motion was not excepted to, and we cannot, therefore, review it. No objection was made to any of the evidence on the ground that it was not admissible under the pleadings, and consequently no point is before us in respect to them.
The certificate of the clerk of Queens county of the non-filing of the certificate was also defective in that it was not in the form prescribed by section 921 of the Code. It did not state that diligent search had been made for the certificate, and whether the official seal of the clerk was attached to it does not appear.
It was not, however, objected to on either of those grounds, but the only ground specified was that it did not state that the capital stock had not been paid in full. This objection was clearly untenable. There was evidence that in fact the whole capital had not been paid in, some of the stock having been issued to the defendant without payment. We find no material exception in the case. It presents no substantial point for our consideration.
The judgment should be affirmed.
All concur.
Judgment affirmed.